Exhibit 10.3 [Idle Media Inc. Logo] Idle Media, Inc. EMPLOYMENT AGREEMENT This Employment Agreement for an Executive (the “Agreement”) is made and effective this August 14 th , 2012. BETWEEN: Marcus Frasier (the “Executive”), an individual with his main address at [ADDRESS]. AND: Idle Media, Inc. (the “Company”), an entity organized and existing under the laws of Nevada, with its head office located at entre Avenue Leesport, PA 19533. RECITALS In consideration of the covenants and agreements herein contained and the moneys to be paid hereunder, the Company hereby employs the Executive and the Executive hereby agrees to perform services as an Executive of the Company, upon the following terms and conditions: 1.DUTIES AND TERM The Company hereby employs Executive to serve as Chief Executive Officer (“CEO”) and a Chairman of the Board of Directors (“BOD”) or serve in any additional or different positions(s) as the Company may determine in its discretion and upon mutual consent. Executive will report to the BOD. The term of employment shall be for a period of three (3) years (“Employment Period”) to commence on August, 14 th 2012 as set forth herein, provided, that this Employment Agreement shall automatically renew for successive periods of three (3) years each unless either party gives written notice to other that it does not wish to automatically renew this Agreement. Written notice must be received by the other party no less than 90 days and no more than 180 days prior to the expiration of the applicable term. 2.ACCEPTANCE OF EMPLOYMENT Executive accepts employment with the Company upon the terms set forth in this Agreement and agrees to devote all Executive’s time, energy and ability to the interests of the Company, and to perform Executive’s duties in an efficient, trustworthy and business-like manner. 3.DEVOTION OF TIME TO EMPLOYMENT The Executive shall devote the Executive’s best efforts and substantially all of the Executive’s working time to performing the duties on behalf of the Company. The Executive shall provide services during the normal business hours of the Company as determined by the Company. Reasonable amounts of time may be allotted to personal or outside business, charitable and professional activities and shall not constitute a violation of this Agreement provided such activities do not materially interfere with the services required to be rendered hereunder. 4.COMPENSATION A.Base Salary Executive shall be paid a base salary (“base salary”) at the annual rate of $390,000.00 USD, payable in bi-weekly installments consistent with Company’s payroll practices. The annual base salary shall be reviewed on or before January 31st of each year to determine if such base salary should be increased for the following year in recognition of services to the Company, starting on or before January 3, 2013. In consideration of the services under this Agreement, Executive shall be paid the aggregate of a base salary, bonus and benefits as hereinafter set forth. b.
